Title: To George Washington from Captain Jotham Horton, 9 March 1779
From: Horton, Jotham
To: Washington, George


Boston March 9th 1779
The Memoral of Jotham Horton of Boston, a Capt. in the Continental Train of Artillery, Humbly Shews, that your Memorialist, had the Misfortune to be taken a Prisoner in Fort Washington from whence he was Carried to New York and kept a Prisoner Nine Months, there & at Long Island, after having Obtaind a Parole he at the Latter part of the Time being Abused by a Fellow at Long Island, Struck him, whereupon he was sent for under Guard, to New York, where he was Committed again, and a Tryall had on him whereof he was Acquitted, & a pass was made out for him to Proceed to Long Island again, but soon after, he found that the Person, he Struck was dissatisfy’d with his Coming off there again, Applyd to the Generall for a New Tryall, whereupon your Memorialist, not likeing to go there a Prisoner again, (having had no New Parole, After being Committed) thought proper, as they had Broke the Perole, to Come off, which he Accordingly did, When Brigr Genll Knox was in Town Last Winter he waited on him, & told him the Affair, he for Answer told him, that ⟨mutilated⟩ Lookt upon it that he ought to be Exc⟨hanged⟩ before he Acted against the Enemy again that we had Officers Enough, to Exchange, & that if he should be taken again he would be used, the worse, unless that Exchange was done, Upon which Genll Heath, procur’d an Officer and sent for me, Genll Heath then told Colo. Crane that I was now Ready to proceed to Camp, Colo. Crane Accordingly, Order’d me to Proceed and in May last I sett of[f] from Boston, when I Arriv’d at Camp, I was forbid taking the Command of the Company that was Raise’d for me, Genll Knox, said that severall Officers did not Chuse to serve in the Regiment with me, As I had broke my Parole, Colo. Crane Order’d me to Tarry with Capt. Treadwells, Company till something was done about the Matter, after I had Tarried, two or Three Months, Gen: Knox Order’d a Court of Enquiry I Petitiond him to be Try’d by a Genll Court Martiall of the Line, But he refuse’d it, but said as a New Arrangement of Officers had taken place, he would not Recommend me and so should get Rid of me, he Also refused to sign a pay Abstract any Longer, then up to the 12th Sepr, but said he did not Look upon me as an Officer of the Artillery any Longer. So I Accordingly came Away after Tarrying about Six Months, Whereby I Look upon my self very Greatly Injur’d.
If Your Excellency will Vouchsafe to Enquire into my Carractor, from any of the New England Brigades, I believe you will find that I never Merritted such Treatment, As I Entre’d the service Immediately upon the Lexington Battle & Continued in it till now I trust with Honour & Reputation Inclos’d I Transmitt your Excellency Duplicates of the Court of Enquiry, for your Perusal, I waited upon Gen. Gates, who Advis’d me to write you, The foregoing Particulars Relating to this Affair, I am with Great Respect, Your Excellencys Most Obedient Humble Servant
Jotham Horton
P.S. I sent You the Origanal of the within Copy some time since haveing received no answer suppose it must have miscarried. therefore I now send you this hopeing it will come safe to hand.

J. H.
